OPINION OF THE COURT
Per Curiam.
The respondent was admitted to the practice of law by the *284Appellate Division, First Judicial Department, on December 1, 1952, under the name Gaetano Thomas Cestaro.
In this proceeding, the Special Referee sustained one charge of professional misconduct which alleged that the respondent neglected an estate matter entrusted to him, impeded the claims of creditors, and failed to account for the balance of the estate funds in his possession from June of 1983 until March of 1986. Three other allegations of professional misconduct were not sustained by the Special Referee.
The respondent moves to confirm the findings of the Special Referee with respect to the allegations that were not sustained and to disaffirm the findings with respect to the allegations sustained by the Special Referee. The petitioner cross-moves to confirm the findings of the Special Referee with respect to the charge that was sustained and to disaffirm the findings which failed to sustain the remaining charges.
After reviewing all of the evidence, we are in agreement with the Special Referee insofar as he found, inter alia, that the respondent was retained in June of 1983 to probate a last will and testament, but neglected to initiate a proceeding until March of 1986.
The respondent’s motion to confirm in part and disaffirm in part should be granted and denied to the extent indicated above. The petitioner’s cross motion to confirm in part and disaffirm in part should be granted and denied to the extent indicated above.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the respondent’s previously unblemished record as well as his cooperation throughout these proceedings. Accordingly, the respondent should be censured for his misconduct.
Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.
Ordered that the respondent’s motion to confirm in part and disaffirm in part the findings of the Special Referee, and the petitioner’s cross motion to confirm in part and disaffirm in part the findings of the Special Referee are granted to the extent that the findings are confirmed in their entirety; and it is further,
Ordered that G. Thomas Cestaro, admitted under the name Gaetano Thomas Cestaro, is censured.